Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 11-20 and 22-30 are pending.  Claims 1-10 and 21 have been canceled.  Note that, Applicant’s amendment and arguments filed 3/26/21 have been entered.  
Applicant’s election of Group I, claims 11-23, in the reply filed on March 26, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 26, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 9/28/20 have been withdrawn:
The rejection of claims 15 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.

The rejection of claims 11 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by CN 102994259, has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 14, and 15 under 35 U.S.C. 103 as being unpatentable over Gallotti et al (US 2005/0020473) in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893).  
Gallotti et al teach a liquid all-purpose composition that is suitable for cleaning hard surfaces such as plastic, vitreous, metal, and glass.  The cleaner comprises water, nonionic and/or anionic surfactants, optional amphoteric surfactants, and cationic compounds.  See Abstract.  Suitable nonionic surfactants include the condensation products of a higher alkanol containing about 8 to about 18 carbon atoms, saturated or unsaturated, in a straight- or branched-chain configuration condensed with about 3 to 30 moles of ethylene/propylene oxide.  Examples of these are condensates of dodecyl, tridecyl, tetradecyl, etc., and mixtures thereof with from three to ten moles of ethylene 
Galotti et al do not teach the use of deionized water or a composition containing a polyacrylate, a surfactant, carboxymethylcellulose, deionized water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Chen et al teach a cleanser comprising an aqueous solvent and 0.05 to 10% b weight of layered silicate dispersed in the aqueous solvent.  The cleanser has durable easy-cleaning function and allows the decrease of cleaning frequency of a hard article.  See Abstract.  The composition may contain various additives such as antibacterial agents, a thickener, a pH adjustor, etc., in amounts from 0.0001 to 2% by weight.  Suitable thickeners include sodium carboxymethyl cellulose, poly(sodium acrylate), etc.  Suitable antibacterial agents include Kathon, etc.  See paras. 26-33.  The cleanser may have a pH of 6 to 8.  See para. 10.  Chen exemplify compositions containing, for example, 98.5% deionized water.  See para. 45.  
Busby et al teach a hard surfactant cleaning composition containing a nonionic surfactant, solvent, alkanolamine, water, and optional ingredients.  See Abstract.  Deionized water may be used at levels at least 90% by weight and less than 99.5%, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use sodium carboxymethylcellullose and sodium polyacrylate in the composition taught by Galotti et al, with a reasonable expectation of success, because Chen et al teach the use of sodium carboxymethylcellullose and sodium polyacrylate as thickeners in a similar composition and further, Galotti et al teach the use of carboxymethylcellullose and polyacrylate as thickeners in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use deionized water in the composition taught by Galotti et al and formulate the composition of Galotti et al at a pH, for example, of 7, with a reasonable expectation of success, because Busby et al or Chen et al teach the use of deionized water and a pH of the composition of, for example 7, and further, Galotti et al teach the use of water in general and that the types and amounts of components used in the composition taught by Galotti et al may be varied within broad ranges which would allow for the formulation of compositions having various pH values.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use Kathon in the composition taught by Galotti et 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use citric acid in the composition taught by Galotti et al, with a reasonable expectation of success, because Busby et al teach the use of citric acid as a builder in a similar composition and further, Galotti et al teach the use of builders in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to formulate a composition containing a composition containing a polyacrylate, a surfactant, carboxymethylcellulose, deionized water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Galotti et al in view of Chen et al and Busby et al suggest a composition containing a polyacrylate, a surfactant, carboxymethylcellulose, deionized water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 13, 16-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Galotti et al (US 2005/0020473) in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893) as applied to claims 11, 12, 14, and 15 above, and further in view of CN 101709032.

‘032 teaches lauryl alcohol polyoxyethylene ether acetate, wherein this surfactant has special degreasing ability and excellent wettability, can be compatible with cationic and anionic surfactants, and has larger solubility in the water, which ensures that the product has broad application prospect.  See Abstract.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use lauryl alcohol polyoxyethylene ether acetate in the composition taught by ‘032, with a reasonable expectation of success, because ‘032 teaches that the use of lauryl alcohol polyoxyethylene ether acetate in a similar composition provides excellent wettability, has degreasing ability, etc., and further Galotti et al teach the use of nonionic surfactants in general and such properties would be desirable in compositions taught by Galotti et al.  
Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Astrid et al (US 2015/0104856) in view of in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893).
Astrid et al teach detergent compositions containing a polypeptide in combination with one or more additional cleaning and/or detergent composition components.  The detergent composition may contain one or more surfactants such as anionic, nonionic, cationic, or mixtures thereof, which are present in amounts from about 0.1% to 60% by weight.  Suitable nonionic surfactants include alcohol ethoxylates, etc.  See paras. 229-230.  Additionally, the compositions may contain about 0 to 65% by weight of a builder 
Astrid et al do not teach the use of deionized water or a composition containing a polyacrylate, a surfactant, carboxymethylcellulose, deionized water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Chen et al and Busby et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use sodium carboxymethylcellullose and sodium polyacrylate in the composition taught by Astrid et al, with a reasonable expectation of success, because Chen et al teach the use of sodium carboxymethylcellullose and sodium polyacrylate in a similar composition and further, Astrid et al teach the use of carboxymethylcellullose and polyacrylate in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use deionized water in the composition taught by Astrid et al because Busby et al or Chen et al teach the use of deionized and further, Astrid et al teach the use of water in general.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use citric acid in the composition taught by Astrid et al, with a reasonable expectation of success, because Busby et al teach the use of citric acid as a builder in a similar composition and further, Astrid et al teach the use of builders in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyoxyethylene lauryl alcohol ether as a surfactant in the composition taught by Astrid et al, with a reasonable expectation of success, because Busby et al teach the use of polyoxyethylene lauryl alcohol ether as a suitable nonionic surfactant in a similar composition and further, Astrid et al teach the use of nonionic surfactant in general.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to formulate a composition containing a composition containing a polyacrylate, a surfactant, carboxymethylcellulose, deionized water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Astrid et al (US 2015/0104856) in view of in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893) as applied to claims 11, 12, and 15 above, and further in view of Galotti et al (US 2005/0020473).
Astrid et al are relied upon as set forth above.  However, Astrid et al do not teach the use of sodium stearate in addition to the other requisite components of the composition as recited by the instant claims.  
Galotti et al are relied upon as set forth above. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium stearate in the composition taught by Astrid et al, with a reasonable expectation of success, because Galotti et al teach the use of sodium stearate as a thickener in a similar composition and further, Astrid et al teach the use of various optional ingredients including structuring agents (i.e., thickening agents) in general. 
Claims 13, 16, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Astrid et al (US 2015/0104856) in view of in view of Chen et al (US 2015/0225672) and Busby et al (US 2013/0196893) as applied to claims  above, and further in view of CN 101709032.

‘032 teaches lauryl alcohol polyoxyethylene ether acetate, wherein this surfactant has special degreasing ability and excellent wettability, can be compatible with cationic and anionic surfactants, and has larger solubility in the water, which ensures that the product has broad application prospect.  See Abstract.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use lauryl alcohol polyoxyethylene ether acetate in the composition taught by Astrid et al, with a reasonable expectation of success, because ‘032 teaches that the use of lauryl alcohol polyoxyethylene ether acetate in a similar composition provides excellent wettability, has degreasing ability, etc., and further Astrid et al teach the use of nonionic surfactants in general and such properties would be desirable in compositions taught by Astrid et al.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Astrid et al (US 2015/0104856) in view of in view of Chen et al (US 2015/0225672); Busby et al (US 2013/0196893); and CN 101709032 as applied to claims 13, 16, 18-20, 22, and 23 above, and further in view of Galotti et al (US 2005/0020473).
Astrid et al are relied upon as set forth above.  However, Astrid et al do not teach the use of sodium stearate in addition to the other requisite components of the composition as recited by the instant claims.  
Galotti et al are relied upon as set forth above. 
. 
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Galotti et al in view of Chen et al and Busby et al, Applicant states that the composition of Galotti et al comprise as an essential component, a nitrogen containing cationic surfactant, which is excluded from the compositions recited by the instant claims.  In response, note that, the Examiner asserts that the cationic surfactant as taught by Galotti et al is not required in the compositions taught by Galotti et al since Galotti et al clearly teach that the compositions “may” contain the ammonium compounds which indicates that the compositions may or may not contain ammonium compounds and would suggest compositions which do not contain ammonium compounds as recited by the instant claims (See para. 23 of Galotti et al).  Thus, the Examiner asserts that the teachings of Galotti et al in view of Chen et al and Busby et al are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/June 23, 2021